Citation Nr: 1816633	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
The Veteran testified in July 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents. 

2. The Veteran has coronary artery disease with the residuals of a myocardial infarction and coronary artery bypass grafting.


CONCLUSION OF LAW

Coronary artery disease, to include residuals of myocardial infarction and coronary artery bypass grafting, are presumed to have been incurred during active service. 38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has ischemic heart disease which was incurred during active-duty service due to herbicide exposure.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served on the land mass of the Republic of Vietnam during the Vietnam Era. 38 U.S.C. § 1116 (f) and 38 C.F.R. § 3.307 (a)(6) (iii).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service certain diseases, including ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e).

The term "ischemic heart disease" includes, but is not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. Id. The term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. Id. at Note (2).

The Veteran's service records confirm that he served in the Republic of Vietnam during the Vietnam War.  As such, the Board presumes that the Veteran was exposed to Agent Orange in service.

The record further confirms that the Veteran has a diagnosed ischemic heart disease. In this respect June 2017 private treatment records noted a history of non-ST segment elevation myocardial infarction, and reported "severe coronary artery disease" on coronary angiogram.  An October 2017 private treatment record reflected ongoing diagnosis and treatment of coronary artery disease to include the Veteran undergoing a coronary artery bypass procedure. Thus, the evidence supports that the Veteran has coronary artery disease with the residuals of myocardial infarction and coronary artery bypass grafting. Under 38 C.F.R. § 3.309(e), such disorder constitutes ischemic heart disease for VA purposes and is therefore entitled to presumptive service connection based on his conceded herbicide exposure. 

Based on the foregoing, presumptive service connection is warranted for coronary artery disease, to include residuals of a myocardial infarction and coronary artery bypass grafting.  The claim is granted.


ORDER

Entitlement to service connection for coronary artery disease, to include residuals of a myocardial infarction and coronary artery bypass grafting, is granted. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


